REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Claims
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The current Application has an effective filing date of 6 February 2006.
Relevant prior art reference Boehringer (US 2009/0012501) teaches separate lumens for suction and pressure sensing but fails to disclose a controller configured to measure pressure through two separate lumens. While one skilled in the art would find it obvious to simply duplicate another measurement lumen and sense pressure at the tissue site (e.g. back-up pressure sensor), there would still be no teaching/suggestion for comparing data between the two pressure sensors and opening a first valve inside a first measurement lumen when the response time of a first pressure sensor is greater than that of the second pressure sensor. 
Heaton (US 7,678,102) teaches a reduced-pressure wound treatment system with a primary lumen for removing wound fluids and pressure measurement lumens (37), although it appears that there is only one pressure sensor (22). There is no teaching/suggestion of comparing data between two pressure sensors and opening a first valve inside a first measurement lumen when the response time of a first pressure sensor is greater than that of a second pressure sensor.
Hunt (US 7,553,306) discloses a negative pressure therapy system comprising a first pressure sensor (20, Fig. 2) connected to the dressing and a second pressure sensor located between canister (32) and vacuum source (7), wherein a controller (8) determines if the canister is full by comparing the pressures measured by the two sensors (Col. 3 lines 59-65).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        14 July 2021